UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-50337



       AMERICAN JEWISH CONGRESS; TEXAS CIVIL RIGHTS PROJECT

                                           Plaintiffs - Appellants


                              VERSUS


   ERIC BOST, in his official capacity; SUE ANN PALMORE, in her
official capacity; KATHLEEN MCCORQUODALE, in her official capacity;
THE TEXAS DEPARTMENT OF HUMAN SERVICES; JOBS PARTNERSHIP OF
WASHINGTON COUNTY (JPWC)

                                             Defendant - Appellees


           Appeal from the United States District Court
             For the Western District of Texas, Austin
                           A-00-CV-528-SS

                           May 15, 2002


Before DAVIS, BARKSDALE and EMILIO GARZA, Circuit Judges

PER CURIAM:*

      For the reasons stated by the district court, we agree that

this action does not present a live controversy and therefore the

claims for injunctive and declaratory relief are moot.

      The district court, however, did not consider plaintiffs’

claims for monetary damages and those claims are remanded to the


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district court for further consideration.

     AFFIRMED in part and REMANDED.




                                2